Mr. Justice Thornton delivered the opinion of the Court: Appellants were fined for contempt of court for refusing to obey a writ of injunction commanding them, as public officers, not to hold an election. The case is identical, in the facts, with the case of Walton et al. v. Develing et al., 61 Ill. 201. The principles and reasoning in that case apply to this. The writ of injunction was void, and a party can not disobey a void writ. The judgment is reversed and the cause remanded. Judgment reversed.